DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on November 30, 2020 is acknowledged.  The traversal is on the ground(s) that it would not take any extra time to conduct a search for claims in Group II to IV as.  This is not found persuasive for Group II and IV because in a national stage application, for a restriction to be proper, the Examiner must show a lack of unity of invention between the restricted claims and does not need to demonstrate that the search of all the claims would impose a serious burden.  MPEP § 806.3 pertains to applications filed under 35 U.S.C. 111, not National Stage applications filed under 35 U.S.C. 371.  See MPEP § 1893.03.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-13 have been withdrawn from consideration as being directed towards non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially" in claim 1 is a relative term which renders the claim indefinite.  The term "essentially the same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how similar the crystalline ethylene block needs to be to the crystalline ethylene-based polymer to be considered essentially the same composition as well as how similar the crystalline alpha-olefin block needs to be to the crystalline alpha-olefin-based polymer to be considered essentially the same composition.  Do the materials needs to be formed of the same monomers, same molecular weight, molecular weight within a certain range, the same apart form a degree of crystallinity, etc?
Claims 2-10 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,382,400 to Pike in view of US Pub. No. 2011/0313106 to Shan.
Regarding claims 1-3 and 5-10, Pike teaches a multicomponent fiber comprising first component A comprising polypropylene as a core component and a second component B including polyethylene polymer, such as low density polyethylene and high density polyethylene, as the sheath component (claims 8-9) (Pike, abstract, col. 4 lines 19-28, col. 6 lines 3-45).  
Pike does not teaches a compatibilizer as claimed. 
However, Shan teaches a crystalline block composite used as a compatibilizer (Shan, abstract).  Shan teaches the crystalline block composite comprising a crystalline ethylene based polymer (CEP), a crystalline alpha-olefin based polymer (CAOP) and a block copolymer (CEB)  comprising a crystalline ethylene block and a crystalline alpha-olefin block  (Id., para 0009).  Shan teaches the crystalline block composite being use with a crystalline polypropylene and a low density polyethylene (Id.). Shan teaches the CEB of the block copolymer is essentially the same composition as the CEP in the block composite and the CAOB of the block copolymer is essentially the same composition as the CAOP of the block composite (Id., para 0040).  Shan teaches CAOB refers to highly crystalline blocks of polymerized alpha olefin units in which the monomer is present, including propylene,  in an amount greater than 90 mol %, preferably greater than 93 mol percent, more preferably greater than 95 mol percent, and preferably greater than 96 mol percent (Id., para 0041, 0083), reading on the crystalline alpha-olefin based polymer having greater than 90 mol% units derived from propylene and a comonomer selected from the group consisting of C4-C10 alpha-olefins (claim 3).  Shan teaches CEB, on the other hand, refers to blocks of polymerized ethylene units in which the comonomer content is 10 mol % or less, preferably between 0 mol % and 10 mol %, more preferably between 0 mol % and 7 mol % and most preferably between 0 mol % and 5 mol % (Id., para 0041), reading on the crystalline ethylene-based polymer having an ethylene content of greater than 90 mol% (claim 2).  Shan teaches the composition provide improved properties including melt strength and being used in mold goods (Id., para 0099-0100).  One of ordinary skill in the art would have appreciated that fibers are extruded goods.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Pike, wherein the fiber further comprises the crystalline block composite of Shan, motivated by the desire of using conventionally known additive predictably suitably for use in extruded good containing polypropylene and polyethylene polymer as well as to improve melt strength.
Regarding claims 5-7, the prior art combination teaches the crystalline block composite being 0.05 wt% to 50% wt% of the composition with remained being polyethylene, polyalpha-olefin (propylene-based polymer) and combinations (Shan, para 0095), reading on the compatbilizer being added to only the polyethylene, only the polypropylene, or both.  
Regarding claim 10, the prior art combination teaches the fiber comprising from about 40 to about 60% by weight polypropylene and e polyethylene (Pike, col. 7 lines 20-26), reading on the core to sheath weight ratio being 40:60 to 60:40.  While the reference does not specifically teach the claimed range of 50:50 to 90:10, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the polypropylene and polyethylene, and therefore the core to sheath ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Shan, as applied to claims 1-3 and 5-10 above, as evidenced by DOWLEX 2553 Polyethylene Resin to DOW.
Regarding claim 4, the prior art combination teaches the polyethylene being 2553 low density polyethylene from Dow (Pike col. 7 lines 7-16), which has a density of 0.935 g/cm3 and an I2 of 40 g/10 min as evidenced by DOW (DOW, p. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 4,839,228 to Jezic teaches a core sheath fiber comprising polypropylene as one phase and polyethylene as another phase, the polyethylene having a density preferably about 0.92 to about 0.93 g/cm3 and a melt index of preferably about 20 to about 50 g/10 min. USPN 6,323,285 to Johnston teaches 25355 high density polyethylene from Dow having a density of 0.955 g/cm3 and an I2 of 25 g/10 min.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789